208 F.2d 794
SMITH,v.DELAWARE, L. & W.R.R.
No. 11182.
United States Court of AppealsThird Circuit.
Argued Dec. 14, 1953.Decided Dec. 29, 1953.

Roger Hinds, East Orange, N.J., for appellant.
Donald R. Creighton, Hoboken, N.J.  (Joseph B. Cain, Hoboken, N.J., on the brief), for appellee.
Before MARIS, GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiff from an order of the district court dismissing his complaint at the close of the presentation of his evidence at the trial of his suit for damages for personal injuries alleged to have been sustained as a result of the defendant's negligence.  We have carefully examined the evidence.  No useful purpose would be served by recounting it in detail.  It is sufficient to state that we are in complete accord with the conclusion of the district court that the doctrine of res ipsa loquitur was not applicable and that the evidence offered by the plaintiff was insufficient to establish negligence on the part of the defendant which was the proximate cause of the plaintiff's fall.


2
The order of the district court will be affirmed.